                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )       Case No. 4:20-cr-22
  v.                                             )
                                                 )       Judge Travis R. McDonough
  CHRISTINA COTHAM                               )
                                                 )       Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



          Magistrate Judge Susan K. Lee filed an amended report and recommendation

  recommending that the Court: (1) grant Defendant’s motion to withdraw her not guilty plea as to

  Count Twelve of the twelve-count Indictment; (2) accept Defendant’s guilty plea as to Count

  Twelve; (3) adjudicate the Defendant guilty of Count Twelve; (4) defer a decision on whether to

  accept the plea agreement until sentencing; and (5) Defendant will remain on bond under

  appropriate conditions of release pending sentencing in this matter (Doc. 143). Neither party

  filed a timely objection to the amended report and recommendation. After reviewing the record,

  the Court agrees with Magistrate Judge Lee’s amended report and recommendation.

  Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s amended report and

  recommendation (Doc. 143) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not guilty plea as to Count Twelve of the Indictment
          is GRANTED;

       2. Defendant’s plea of guilty to Count Twelve is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count Twelve;

       4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and




Case 4:20-cr-00022-TRM-SKL Document 157 Filed 04/27/21 Page 1 of 2 PageID #: 391
     5. Defendant SHALL REMAIN on bond under appropriate conditions of release until
        sentencing in this matter which is scheduled to take place on July 23, 2021 at 9:00 a.m.
        [EASTERN] before the undersigned.

     SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                      2
Case 4:20-cr-00022-TRM-SKL Document 157 Filed 04/27/21 Page 2 of 2 PageID #: 392
